ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Baco Epik Metis, JV                           )      ASBCA No. 58540
                                              )
Under Contract No. W912ER-08-C-0048           )

APPEARANCES FOR THE APPELLANT:                       Mark E. Hanson, Esq.
                                                     Edmund M. Amorosi, Esq.
                                                      Smith Pachter Me Whorter, PLC
                                                      Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Michaele J. Mandulak, Esq.
                                                      Engineer Trial Attorney
                                                     Jeremy Becker-Welts, Esq.
                                                     Tania Wang, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                 OPINION BY ADMINISTRATIVE JUDGE MELNICK

       By letter from appellant's counsel dated 31 December 2013, the parties have
reported that they have settled this appeal and provided a settlement agreement. The
parties have requested a consent judgment reflecting that agreement.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of$1,500,000.
This amount is inclusive of interest. No further interest shall be paid.

       Dated: 9 January 2014

                                                  c!?L£I concur                                       I concur



~~~ ·JS
Administrative Judge
                                                          0
                                               PETER D. TING
                                               Administrative Judge
                                                                            -
Acting Chairman                                Acting Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58540, Appeal ofBaco Epik
Metis, JV, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2